Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated July 10, 2003, between
SILICON VALLEY BANK (“Bank”), whose address is 3003 Tasman Drive, Santa Clara,
California 95054 and having a loan production office at 2530 Meridian Parkway,
3rd Floor, Durham, North Carolina 27713 and PARADIGM GENETICS, INC., a
corporation organized and in good standing in the State of Delaware
(“Borrower”), whose address is 108 T.W. Alexander Drive, Research Triangle Park,
North Carolina 27709-4528 provides the terms on which Bank will lend to Borrower
and Borrower will repay Bank. The parties agree as follows:

 

1.    ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement will be construed following GAAP.
Calculations and determinations must be made following GAAP. The term “financial
statements” includes the notes and schedules. The terms “including” and
“includes” always mean “including (or includes) without limitation,” in this or
any Loan Document.

 

2.    LOAN AND TERMS OF PAYMENT

 

2.1    Promise to Pay.

 

Borrower promises to pay Bank the unpaid principal amount of all Credit
Extensions and interest on the unpaid principal amount of the Credit Extensions.

 

2.1.1    Revolving Advances.

 

(a)    At all times that Borrower maintains cash, cash equivalents and other
investments acceptable to Bank on deposit with Bank or its Affiliates in an
amount equal to not less than Ten Million Dollars ($10,000,000) and the sum of
all Advances and the Sublimit Amount (as hereinafter defined) is less than One
Million Five Hundred Thousand Dollars ($1,500,000) in the aggregate (such period
being called, the “Non-Formula Period”), Bank will make Advances not exceeding
One Million Five Hundred Thousand Dollars ($1,500,000), minus all amounts for
services utilized under the Cash Management Services Sublimit and minus the
amount of all outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit) (the “Sublimit Amount”).

 

(b)    At all times other than during the Non-Formula Period (such period being
called, the “Formula Period”), Bank will make Advances not exceeding (i) the
lesser of (A) the Committed Revolving Line, minus the Sublimit Amount or (B) the
Borrowing Base, minus the Sublimit Amount Amounts borrowed under the Committed
Revolving Loan may be repaid and reborrowed during the term of this Agreement.
All advances shall be evidenced by the Revolving Promissory Note to be executed
and delivered by Borrower to Bank on the Closing Date and shall be repaid in
accordance with the terms of the Revolving Promissory Note.

 

(c)    To obtain an Advance, Borrower must notify Bank by facsimile or telephone
by 3:00 p.m. Eastern time on the Business Day the Advance is to be made.
Borrower must promptly confirm the notification by delivering to Bank the Loan
Payment/Advance Request Form attached as Exhibit B (the “Payment/Advance Form”).
Bank will credit Advances to Borrower’s deposit account. Bank may make Advances
under this Agreement based on instructions from a Responsible Officer or his or
her designee or without instructions if the Advances are necessary to meet
Obligations which have become due. Bank may rely on any telephone notice given
by a person whom Bank reasonably believes is a Responsible Officer or designee.
Borrower will indemnify Bank for any loss Bank suffers due to such reliance,
except if caused by Bank’s gross negligence.

 

(d)    The Committed Revolving Line terminates on the Revolving Maturity Date,
when all Advances are immediately payable.

 

(e)    Bank’s obligation to lend the undisbursed portion of the Obligations will
terminate if, Bank determines, in its sole discretion, based upon information
available to it and in its reasonable judgment, that there is a reasonable
likelihood that Borrower will fail to comply with one or more of the financial
covenants in Section 6 during the next succeeding financial reporting period.



--------------------------------------------------------------------------------

2.1.2    Letters of Credit Sublimit.

 

Bank will issue or have issued Letters of Credit for Borrower’s account provided
the maximum amount of Letters of Credit (including drawn but unreimbursed
Letters of Credit) and Cash Management Services may not at any time exceed Two
Million Dollars ($2,000,000). Each Letter of Credit will have an expiry date of
no later than one hundred eighty (180) days after the Revolving Maturity Date,
but Borrower’s obligations to reimburse Bank under the Letters of Credit will be
secured by cash on terms acceptable to Bank at any time after the Revolving
Maturity Date if the term of this Agreement is not extended by Bank. Borrower
agrees to execute any further documentation in connection with the Letters of
Credit as Bank may reasonably request. Prior to or simultaneously with the
opening of each Letter of Credit, Borrower shall pay to Bank, a letter of credit
fee (each a “Letter of Credit Fee” and collectively the “Letter of Credit Fees”)
in an amount equal to one and three quarters of one percent (1.75%) per annum of
the face amount of the Letter of Credit. Such Letter of Credit Fees shall be
paid in advance upon the issuance of the Letter of Credit and upon each
anniversary thereof, if any. In addition, Borrower shall pay to Bank any and all
additional issuance, negotiation, processing, transfer or other fees to the
extent and as and when required by Bank. The face amount of outstanding Letters
of Credit (excluding drawn but unreimbursed Letters of Credit) are not Advances
for the purposes of calculating interest under the Committed Revolving Line.

 

2.1.3    Cash Management Services Sublimit.

 

Borrower may use up to Two Million Dollars ($2,000,000) of the Committed
Revolving Line for Bank’s Cash Management Services, which may include merchant
services, direct deposit of payroll, business credit card, and check cashing
services identified in various cash management services agreements related to
such services (the “Cash Management Services”). Such aggregate amounts utilized
under the Cash Management Services Sublimit will at all times reduce the amount
otherwise available to be borrowed under the Committed Revolving Line. Any
amounts Bank pays on behalf of Borrower or any amounts that are not paid by
Borrower for any Cash Management Services will be treated as Advances under the
Committed Revolving Line and will accrue interest at the rate for Advances.

 

2.1.4    Term Loan.

 

(a)    On the Closing Date, Bank will make the full amount of the Term Loan
available to Borrower to refinance certain existing Indebtedness in favor of
TransAmerica and to reimburse Borrower for the documented cost of certain
Equipment purchased on or after January 1, 2001.

 

(b)    The Term Loan shall be repaid in forty eight (48) equal installments of
principal and interest each in the amount of One Hundred Twenty One Thousand
Four Hundred Seventy Eight and 71/100 Dollars ($121,478.71) (each a “Term Loan
Payment”). Each Term Loan Payment is payable on the 10th day of each month
during the term of the Term Loan. Borrower’s final Term Loan Payment, shall be
due on July 10, 2007, includes all outstanding Term Loan principal and accrued
interest. In the event of any prepayment of the Term Loan, the amount of each
Term Loan Payment will be recalculated by Bank to an amount which would fully
amortize the then outstanding principal balance and interest (at the rate set
forth in Section 2.3(a)) over the remaining term of the Term Loan.

 

(c)    All advances shall be evidenced by the Term Note to be executed and
delivered by Borrower to Bank on the Closing Date and shall be repaid in
accordance with the terms of the Term Note.

 

(d)    Borrower may voluntarily prepay all or any portion of any Term Note upon
not less than five (5) Business Days notice to Bank, provided any such
prepayment is accompanied by a prepayment fee equal to (i) one percent (1.0%) of
the amount prepaid if the prepayment occurs within the first twelve (12) months
from the Closing Date; (ii) three quarters of one percent (.75%) of the amount
prepaid if the prepayment occurs after the first twelve (12) months, and prior
to the twenty fourth (24th) month from the Closing Date; (iii) one half of one
percent (.50%) of the amount prepaid if the prepayment occurs after the twenty
fourth month (24th)            , and prior to the thirty sixth (36th) month from
the Closing Date; and (iv) at one quarter of one percent (.25%) of the amount
prepaid if the prepayment occurs after the thirty sixth (36th) month from the
Closing Date and prior to the Term Loan Maturity Date.

 

2



--------------------------------------------------------------------------------

2.2    Overadvances.

 

If during any Non-Formula Period, Borrower’s Obligations under Section 2.1.1 and
2.1.2 exceed the Committed Revolving Line or if during any Formula Period,
Borrower’s Obligations under Sections 2.1.1 and 2.1.2 exceed the lesser of (i)
the Committed Revolving Line or (ii) the Borrowing Base, Borrower shall
immediately pay Bank the excess.

 

2.3    Interest Rate, Payments.

 

(a)    Interest Rate. (i) Advances accrue interest on the outstanding principal
balance in accordance with the Revolving Promissory Note and (ii) the Term Loan
accrues interest at a per annum rate of seven and three quarters of one percent
(7.75%) per annum. After the occurrence and during the continuance of an Event
of Default, Obligations accrue interest at four percent (4%) above the rate
effective immediately before the Event of Default. The interest rate on the
Committed Revolving Line increases or decreases when the Prime Rate changes, but
in no event shall the interest rate be less than five and three quarters of one
percent per annum (5.75%) per annum. Interest is computed on a 360 day year for
the actual number of days elapsed.

 

(b)    Payments. Interest due on the Committed Revolving Line is payable on the
fifth (5th) day of each month. Interest due on the Term Loan is payable on the
first (1st) day of each month. If Borrower fails to make any payment when due,
Bank may debit any of Borrower’s deposit accounts including Account Number for
principal and interest payments owing or any amounts Borrower owes Bank. Bank
will promptly notify Borrower when it debits Borrower’s accounts. These debits
are not a set-off. Payments received after 12:00 noon Eastern time are
considered received at the opening of business on the next Business Day. When a
payment is due on a day that is not a Business Day, the payment is due the next
Business Day and additional fees or interest accrue.

 

2.4    Fees.

 

Borrower will pay:

 

(a)    Facility Fee. On the Committed Revolving Line, a fully earned,
nonrefundable fee in the amount of Six Thousand Two Hundred Fifty Dollars
($6,250) and for the Term Loan in the amount of Thirty Five Thousand Dollars
($35,000). Bank acknowledges receipt of a “good faith” deposit in the amount of
Twenty Thousand Dollars ($20,000), which will be applied to the fees described
in the preceding sentence.

 

(b)    Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and reasonable expenses) incurred through and after the date of this Agreement,
are payable when due.

 

3.    CONDITIONS OF LOANS

 

3.1    Conditions Precedent to Initial Credit Extension.

 

Bank’s obligation to make the initial Credit Extension is subject to the
condition precedent that it receive the agreements, documents and fees it
requires.

 

3.2    Conditions Precedent to all Credit Extensions.

 

Bank’s obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following:

 

(a)    timely receipt of any Payment/Advance Form; and

 

(b)    the representations and warranties in Section 5 (except for those which
speak as of a specific date) must be true on the date of the Payment/Advance
Form and on the effective date of each Credit Extension and no Event of Default
may have occurred and be continuing, or result from the Credit Extension. Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties of Section 5 remain true (except for those which
speak as of a specific date).

 

3



--------------------------------------------------------------------------------

4.    CREATION OF SECURITY INTEREST

 

4.1    Grant of Security Interest.

 

Borrower grants Bank a continuing security interest in all presently existing
and later acquired Collateral to secure all Obligations and performance of each
of Borrower’s duties under the Loan Documents. Except for Permitted Liens, any
security interest will be a first priority security interest in the Collateral.
Bank upon the occurrence of any Event of Default, may place a “hold” on any
deposit account of Borrower maintained with Bank or its Affiliates, which Bank
will promptly release if the Event of Default is waived by Bank or cured by
Borrower. Bank will promptly notify Borrower after giving any notice of
exclusive control to any Affiliate under any account control agreement. If this
Agreement is terminated, Bank’s lien and security interest in the Collateral
will continue until Borrower fully satisfies its Obligations.

 

4.2    Authorization to File.

 

Borrower authorizes Bank to file financing statements without notice to
Borrower, with all appropriate jurisdictions, as Bank deems appropriate, in
order to perfect or protect Bank’s interest in the Collateral.

 

5.    REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1    Due Organization and Authorization.

 

Borrower is duly existing and in good standing in the State of Delaware and
qualified and licensed to do business in, and in good standing in, any state in
which the conduct of its business or its ownership of property requires that it
be qualified, except where the failure to do so could not reasonably be expected
to cause a Material Adverse Change. Borrower and each Subsidiary’s exact legal
name is as set forth on the first page of this Agreement. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s formation documents, nor constitute an event of
default under any material agreement by which Borrower is bound. Borrower is not
in default under any agreement to which, or by which it is bound, in which the
default could reasonably be expected to cause a Material Adverse Change.

 

5.2    Collateral.

 

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
The Accounts are bona fide, existing obligations, and the service or property
has been performed or delivered to the account debtor or its agent for immediate
shipment to and unconditional acceptance by the account debtor, or in accordance
with existing agreements which provide for the accrual of Accounts and which are
entered into in the ordinary course of Borrower’s business. Borrower has no
notice of any actual or imminent Insolvency Proceeding of any account debtor
whose accounts are an Eligible Account in any Borrowing Base Certificate. All
Inventory is in all material respects of good and marketable quality, free from
material defects.

 

5.3    Litigation.

 

There are no actions or proceedings pending or, to the knowledge of Borrower’s
Responsible Officers, threatened by or against Borrower or any Subsidiary in
which a likely adverse decision could reasonably be expected to cause a Material
Adverse Change.

 

5.4    No Material Adverse Change in Financial Statements.

 

All consolidated financial statements for Borrower, and any Subsidiary,
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. Bank has received full and complete disclosure of Borrower’s
consolidated financial condition since the date of the most recent consolidated
financial statements submitted to Bank.

 

5.5    Solvency.

 

The fair salable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; the Borrower will
not be left with unreasonably small capital after the

 

4



--------------------------------------------------------------------------------

transactions in this Agreement or any of the Loan Documents; and Borrower is
able to pay its debts (including trade debts) as they mature.

 

5.6    Regulatory Compliance.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act. Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations T and U of the Federal Reserve Board of Governors). Borrower has
complied in all material respects with the Federal Fair Labor Standards Act.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP.
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted, except where the failure to do so could not reasonably be
expected to cause a Material Adverse Change.

 

5.7    Subsidiaries.

 

Borrower does not own any stock, partnership interest or other equity securities
except for Permitted Investments.

 

5.8    Full Disclosure.

 

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank (taken together with all such
written certificates and written statements to Bank) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading. It
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected and forecasted results.

 

6.    AFFIRMATIVE COVENANTS

 

Borrower will do all of the following for so long as Bank has an obligation to
make any Credit Extension, or there are outstanding Obligations:

 

6.1    Government Compliance.

 

Borrower will maintain its legal existence and good standing as a Registered
Organization in only the State of Delaware and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
cause a material adverse effect on Borrower’s business or operations. Borrower
will comply with all laws, ordinances and regulations to which it is subject,
noncompliance with which could have a material adverse effect on Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change.

 

6.2    Financial Statements, Reports, Certificates.

 

(a)    Borrower will deliver to Bank: (i) as soon as available, but no later
than thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations during the period certified by a Responsible Officer and in a form
acceptable to Bank; (ii) as soon as available, but no later than one hundred
twenty (120) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an opinion on the financial statements from an independent
certified public accounting firm reasonably acceptable to Bank, which opinion
may be subject to certain qualifications which are acceptable to Bank and which
would not reasonably be expected to cause a Material Adverse Change; (iii) a
prompt report of any legal actions pending or overtly threatened against
Borrower or any Subsidiary that could result in damages or costs to Borrower or
any Subsidiary of

 

5



--------------------------------------------------------------------------------

$100,000 or more; (iv) as soon as available, but in no event more than ten (10)
days after filing, copies of all reports filed by Borrower with the Securities
and Exchange Commission; (v) prompt notice in the event accrued receivables
having an aggregate value in excess of $100,000 which are being included in any
Borrowing Base Certificate or in the Quick Assets are rejected by an account
debtor or otherwise fail to qualify as an Eligible Account; and (vi) material
revisions to Borrower’s projections and business plan or other financial
information Bank reasonably requests.

 

(b)    Within thirty (30) days after the last day of each month during the
Formula Period in which there are outstanding Advances under the Committed
Revolving Line, Borrower will deliver to Bank a Borrowing Base Certificate
signed by a Responsible Officer in the form of Exhibit C, with aged listings of
accounts receivable.

 

(c)    Within thirty (30) days after the last day of each month during the
Formula Period in which there are outstanding Advance under the Committed
Revolving Line, Borrower will deliver to Bank aged listings of accounts
receivable.

 

(d)    Within thirty (30) days after the last day of each month, Borrower will
deliver to Bank with the monthly financial statements a Compliance Certificate
signed by a Responsible Officer in the form of Exhibit D.

 

(e)    Allow Bank to audit Borrower’s Collateral at Borrower’s expense, which
expense will not exceed $2,000 per annum. Such audits will be conducted no more
often than every twelve (12) months unless an Event of Default has occurred and
is continuing. No Credit Extensions in excess of One Million Five Hundred
Thousand Dollars ($1,500,000) will be permitted until such time as an initial
audit has been conducted and the results of which are determined by Bank to be
satisfactory. Bank agrees that it will not conduct such initial audit until
Credit Extensions in excess of $1,500,000 are requested or cash and cash
equivalents kept with Bank and its Affiliates are less than $10,000,000.

 

6.3    Inventory; Returns.

 

Borrower will keep all Inventory in good and marketable condition, free from
material defects. Returns and allowances between Borrower and its account
debtors will follow Borrower’s customary practices as they exist at execution of
this Agreement. Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims, that involve more than $250,000.

 

6.4    Taxes.

 

Borrower will make, and cause each Subsidiary to make, timely payment of all
material federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting in good faith, with adequate reserves
maintained in accordance with GAAP) and will deliver to Bank, on demand,
appropriate certificates attesting to the payment.

 

6.5    Insurance.

 

Borrower will keep its business and the Collateral insured for risks and in
amounts standard for Borrower’s industry, and as Bank may reasonably request.
Insurance policies will be in a form, with companies, and in amounts that are
satisfactory to Bank in Bank’s reasonable discretion. All property policies will
have a lender’s loss payable endorsement showing Bank as an additional loss
payee and all liability policies will show the Bank as an additional insured and
provide that the insurer must give Bank at least twenty (20) days notice before
canceling its policy. At Bank’s request, Borrower will deliver certified copies
of policies or certificates of insurance and evidence of all premium payments.
If proceeds are $500,000 or less and no Event of Default has occurred and is
continuing, proceeds payable under any policy with respect to any Collateral
will be paid to Borrower. In all other situations, proceeds with respect to any
Collateral will, at Bank’s option, be payable to Bank on account of the
Obligations.

 

6.6    Primary Accounts.

 

Borrower will maintain its primary depository and operating accounts with Bank
or Bank’s Affiliate, which shall include not less than ninety five percent (95%)
of Borrower’s cash, cash equivalents and other investments satisfactory to Bank,
other than cash currently securing letters of credit issued by any institution
which are for the purpose of securing one or more leases of Borrower.

 

6



--------------------------------------------------------------------------------

6.7    Financial Covenants.

 

Borrower will maintain as of the last day of each month a ratio of (a) Quick
Assets to (b) Current Liabilities, plus the long term portion of the
Obligations, plus all Letters of Credit and all Cash Management Services, minus
deferred revenue of at least 1.50 to 1.00.

 

6.8    Further Assurances.

 

Borrower will execute any further instruments and take further action as Bank
reasonably requests to perfect or continue Bank’s security interest in the
Collateral or to effect the purposes of this Agreement.

 

7.    NEGATIVE COVENANTS

 

Borrower will not do any of the following without Bank’s prior written consent,
for so long as Bank has an obligation to make Credit Extensions or there are any
outstanding Obligations:

 

7.1    Dispositions.

 

Convey, sell, lease, transfer or otherwise dispose of (collectively “Transfer”),
or permit any of its Subsidiaries to Transfer, all or any part of its business
or property, except for Transfers (i) of Inventory in the ordinary course of
business; (ii) of licenses in the ordinary course of business and similar
arrangements for the use of the property of Borrower or its Subsidiaries; (iii)
of worn-out or obsolete Equipment or Equipment in value not to exceed $250,000
in the aggregate; (iv) of fixed assets that do not constitute Collateral; or (v)
of intellectual property (defined as items a. through h. in the Negative Pledge
Agreement) in the ordinary course of business that could not reasonably be
expected to cause a Material Adverse Change or in connection with any Permitted
Investment).

 

7.2    Changes in Business Locations.

 

Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto.
Borrower will not, without at least thirty (30) days prior written notice,
change its state of formation or relocate its chief executive office.

 

7.3    Mergers or Acquisitions.

 

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person.

 

7.4    Indebtedness.

 

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 

7.5    Encumbrance.

 

Create, incur, or allow any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries to do so, except for Permitted Liens, or permit any Collateral
not to be subject to the first priority security interest granted here, subject
to Permitted Liens. Bank agrees that with respect to any goods, equipment or
other fixed assets purchased or acquired with the proceeds of Permitted
Indebtedness and which are therefore not Collateral under this Agreement, Bank
will at Borrower’s expense execute such documents as Borrower may reasonably
require to release Bank’s lien on such goods, equipment or other fixed assets.

 

7.6    Distributions; Investments.

 

Directly or indirectly acquire or own any Person, or make any Investment in any
Person, other than Permitted Investments, or permit any of its Subsidiaries to
do so. Pay any dividends (except for dividends payable solely in stock of
Borrower) or make any distribution or payment or redeem, retire or purchase any
capital stock, except for repurchase of stock owned by employees, directors and
consultants of Borrower pursuant to the terms of any employment, consulting or
other stock restrictions agreement at such time as any such employee, director
or consultant terminates his or her affiliations with

 

7



--------------------------------------------------------------------------------

the Borrower, provided that no Event of Default shall exist either immediately
prior to or after giving effect to such repurchase.

 

7.7    Transactions with Affiliates.

 

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a nonaffiliated Person.

 

7.8    Subordinated Debt.

 

Make or permit any payment on any Subordinated Debt, except under the terms of
the Subordinated Debt, or amend any provision in any document relating to the
Subordinated Debt without Bank’s prior written consent.

 

7.9    Compliance.

 

Become an “investment company” or a company controlled by an “investment
company,” under the Investment Company Act of 1940 or undertake as one of its
important activities extending credit to purchase or carry margin stock, or use
the proceeds of any Credit Extension for that purpose; fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business or operations or would reasonably be expected to cause a Material
Adverse Change, or permit any of its Subsidiaries to do so.

 

8.    EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 

8.1    Payment Default.

 

If Borrower fails to pay any of the Obligations within three (3) Business Days
after their due date. During the additional period the failure to cure the
default is not an Event of Default (but no Credit Extension will be made during
the cure period);

 

8.2    Covenant Default.

 

(a)    If Borrower fails to perform any obligation under Sections 6.2 or 6.7 or
violates any of the covenants contained in Article 7 of this Agreement, or

 

(b)    If Borrower fails or neglects to perform, keep, or observe any other
material term, provision, condition, covenant, or agreement contained in this
Agreement, in any of the Loan Documents, or in any other present or future
agreement between Borrower and Bank and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure such default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by Borrower be cured within such
ten (10) day period, and such default is likely to be cured within a reasonable
time, then Borrower shall have an additional reasonable period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to have cured such default shall not be
deemed an Event of Default (provided that no Credit Extensions will be made
during such cure period);

 

8.3    Material Adverse Change.

 

If Bank determines, in its sole discretion, based upon information available to
it and in its reasonable judgment, that there is a reasonable likelihood that
Borrower will fail to comply with one or more of the financial covenants in
Section 6 during the next succeeding financial reporting period.

 

8.4    Attachment.

 

If Borrower’s assets are attached, seized or levied and which attachment,
seizure or levy would reasonably be expected to cause a Material Adverse Change,
or if a Borrower’s assets come into

 

8



--------------------------------------------------------------------------------

possession of a trustee or receiver and the attachment, seizure or levy is not
removed in ten (10) days, or if Borrower is enjoined, restrained, or prevented
by court order from conducting a material part of its business or if a judgment
or other claim becomes a Lien on a material portion of Borrower’s assets, or if
a notice of lien, levy, or assessment is filed against any of Borrower’s assets
by any government agency and not paid within ten (10) days after Borrower
receives notice. These are not Events of Default if stayed or if a bond is
posted pending contest by Borrower (but no Credit Extensions will be made during
the cure period);

 

8.5    Insolvency.

 

If Borrower admits in writing that it is insolvent or unable to pay its debts as
they mature or if Borrower begins an Insolvency Proceeding or an Insolvency
Proceeding is begun against Borrower and not dismissed or stayed within 30 days
(but no Credit Extensions will be made before any Insolvency Proceeding is
dismissed);

 

8.6    Other Agreements.

 

If there is a default in any agreement between Borrower and a third party that
gives the third party the right to accelerate any Indebtedness that could cause
a Material Adverse Change;

 

8.7    Judgments.

 

If a money judgment(s) in the aggregate amount which would reasonably be
expected to cause a Material Adverse Change is rendered against Borrower and not
confirmed by Borrower’s insurer to be fully covered by insurance and is
unsatisfied and unstayed for 10 days (but no Credit Extensions will be made
before the judgment is stayed or satisfied);

 

8.8    Misrepresentations.

 

If Borrower or any Person acting for Borrower makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document; or

 

8.9    Subsidiaries.

 

Any circumstance described in Sections 8.3, 8.4, 8.5 or 8.7 occurs to any
Subsidiary of Borrower.

 

8.10    SPECIAL RIGHT TO CURE DEFAULTS. UPON THE EARLIER OF THE OCCURRENCE OF AN
EVENT OF DEFAULT OTHER THAN AS SET FORTH IN SECTION 8.5, OR IF BANK ADVISES
BORROWER THAT SUCH AN EVENT OF DEFAULT IS IMPENDING (a “BANK SPECIAL DEFAULT
NOTICE”), BORROWER MAY CURE SUCH EVENT OF DEFAULT BY PLEDGING TO BANK A
CERTIFICATE OF DEPOSIT IN AN AMOUNT EQUAL TO NOT LESS THAN ONE HUNDRED PERCENT
OF THE OUTSTANDING OBLIGATIONS, INCLUDING WITHOUT LIMITATION, THE FACE AMOUNT OF
OUTSTANDING BUT UNFUNDED LETTERS OF CREDIT, WITHIN THREE (3) DAYS OF THE EARLIER
OF (A) THE OCCURRENCE OF SUCH EVENT OF DEFAULT OR (B) THE GIVING OF THE BANK
SPECIAL DEFAULT NOTICE. UPON BANK’S RECEIPT OF THE CERTIFICATE OF DEPOSIT AND
SUCH OTHER DOCUMENTS AS BANK MAY REQUIRE TO PERFECT ITS FIRST LIEN ON THE
CERTIFICATE OF DEPOSIT AND PROVIDED NO DEFAULT HAS OCCURRED UNDER SECTION 8.5
HEREOF, BANK WILL WAIVE THE EXISTING DEFAULTS.

 

9.    BANK’S RIGHTS AND REMEDIES

 

9.1    Rights and Remedies.

 

Subject to the terms of Section 8.10, when an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:

 

(a)    Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

 

(b)    Stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;

 

9



--------------------------------------------------------------------------------

(c)    Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers advisable;

 

(d)    Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower will assemble the
Collateral if Bank requires and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a non-exclusive license (subject to
applicable leases) to enter and occupy any of its premises, without charge, to
exercise any of Bank’s rights or remedies;

 

(e)    Apply to the Obligations any (i) balances and deposits of Borrower with
Bank or its Affiliate it holds, or (ii) amount held by Bank owing to or for the
credit or the account of Borrower. Bank agrees to promptly notify Borrower after
giving any notice of exclusive control to any Affiliate of Bank;

 

(f)    Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is granted a
non-exclusive, royalty-free license, subject to applicable licenses, or other
right to use, without charge, Borrower’s labels, Patents, Copyrights, rights of
use of any name, trade secrets, trade names, Trademarks, service marks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
and

 

(g)    Dispose of the Collateral according to the Code.

 

9.2    Power of Attorney.

 

Effective only when an Event of Default occurs and continues, Borrower
irrevocably appoints Bank as its lawful attorney to: (i) endorse Borrower’s name
on any checks or other forms of payment or security; (ii) sign Borrower’s name
on any invoice or bill of lading for any Account or drafts against account
debtors, (iii) make, settle, and adjust all claims under Borrower’s insurance
policies; (iv) settle and adjust disputes and claims about the Accounts directly
with account debtors, for amounts and on terms Bank determines reasonable; and
(v) transfer the Collateral into the name of Bank or a third party as the Code
permits. Bank may exercise the power of attorney to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred. Bank’s
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.

 

9.3    Accounts Collection.

 

When an Event of Default occurs and continues, Bank may notify any Person owing
Borrower money of Bank’s security interest in the funds and verify the amount of
the Account. Borrower must collect all payments in trust for Bank and, if
requested by Bank, promptly deliver the payments to Bank in the form received
from the account debtor, with proper endorsements for deposit.

 

9.4    Bank Expenses.

 

If Borrower fails to pay any amount or furnish any required proof of payment to
third persons, Bank may make all or part of the payment or obtain insurance
policies required in Section 6.5, and take any action under the policies Bank
deems prudent. Any amounts paid by Bank are Bank Expenses and immediately due
and payable, bearing interest at the then applicable rate and secured by the
Collateral. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

 

9.5    Bank’s Liability for Collateral.

 

If Bank complies with reasonable banking practices and the Code, it is not
liable for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of

 

10



--------------------------------------------------------------------------------

the Collateral; or (d) any act or default of any carrier, warehouseman, bailee,
or other person. Borrower bears all risk of loss, damage or destruction of the
Collateral.

 

9.6    Remedies Cumulative.

 

Bank’s rights and remedies under this Agreement, the Loan Documents, and all
other agreements are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election, and Bank’s waiver of any Event of Default is not a continuing waiver.
Bank’s delay is not a waiver, election, or acquiescence. No waiver is effective
unless signed by Bank and then is only effective for the specific instance and
purpose for which it was given.

 

9.7    Demand Waiver.

 

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.

 

10.    NOTICES

 

All notices or demands by any party about this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by telefacsimile to the addresses set forth at the beginning of this
Agreement. A party may change its notice address by giving the other party
written notice.

 

11.    CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

North Carolina law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in the State of North Carolina provided, however,
that if for any reason the Bank can not avail itself of the courts of the State
of North Carolina, the Borrower and Bank each submit to the jurisdiction of the
State and Federal Courts in Santa Clara County, California.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12.    GENERAL PROVISIONS

 

12.1    Successors and Assigns.

 

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights
under it without Bank’s prior written consent which may be granted or withheld
in Bank’s discretion. Bank has the right, without the consent of or notice to
Borrower, to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Bank’s obligations, rights and benefits under this
Agreement, notwithstanding the foregoing, prior to an Event of Default, Bank
will give Borrower ninety (90) days prior notice of any such sale, transfer or
participation (other than as a result of Bank’s acquisition or sale), and if
there is no Event of Default and Borrower elects to prepay the Obligations in
full at such time, no prepayment fee shall apply to the Term Loan.

 

12.2    Indemnification.

 

Borrower will indemnify, defend and hold harmless Bank and its officers,
employees, and agents against:

 

(a)    all obligations, demands, claims, and liabilities asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and

 

(b)    all losses or Bank Expenses incurred, or paid by Bank from, following, or
consequential to transactions between Bank and Borrower (including reasonable
attorneys fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.

 

11



--------------------------------------------------------------------------------

12.3    Time of Essence.

 

Time is of the essence for the performance of all obligations in this Agreement.

 

12.4    Severability of Provision.

 

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 

12.5    Amendments in Writing, Integration.

 

All amendments to this Agreement must be in writing and signed by Borrower and
Bank. This Agreement represents the entire agreement about this subject matter,
and supersedes prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement merge into this Agreement and
the Loan Documents.

 

12.6    Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
are an original, and all taken together, constitute one Agreement.

 

12.7    Survival.

 

All covenants, representations and warranties made in this Agreement continue in
full force while any Obligations remain outstanding. The obligations of Borrower
in Section 12.2 to indemnify Bank will survive until all statutes of limitations
for actions that may be brought against Bank have run.

 

12.8    Confidentiality.

 

In handling any confidential information, Bank will exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made (i) to Bank’s subsidiaries or affiliates in connection
with their business with Borrower, (ii) to prospective transferees or purchasers
of any interest in the loans (provided, however, Bank shall use commercially
reasonable efforts in obtaining such prospective transferee or purchasers
agreement of the terms of this provision), (iii) as required by law, regulation,
subpoena, or other order, (iv) as required in connection with Bank’s examination
or audit and (v) as Bank considers appropriate in exercising remedies under this
Agreement. Confidential information does not include information that either:
(a) is in the public domain or in Bank’s possession when disclosed to Bank, or
becomes part of the public domain after disclosure to Bank; or (b) is disclosed
to Bank by a third party, if Bank does not know that the third party is
prohibited from disclosing the information.

 

12.9    Effective Date.

 

Notwithstanding anything set forth in this Agreement or any Loan Document to the
contrary, this Agreement and all of the Loan Documents shall not be effective
until the date on which the Bank executes this Agreement as indicated on the
signature page to this Agreement.

 

12.10    Attorneys’ Fees, Costs and Expenses.

 

In any action or proceeding between Borrower and Bank arising out of the Loan
Documents, the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other reasonable costs and expenses incurred, in addition to
any other relief to which it may be entitled.

 

13.    DEFINITIONS

 

13.1    Definitions.

 

In this Agreement:

 

“Accounts” has the meaning set forth in the Code and includes all existing and
later arising accounts, contract rights, and other obligations owed Borrower in
connection with its sale or lease of goods (including licensing software and
other technology) or provision of services, all credit insurance,

 

12



--------------------------------------------------------------------------------

guaranties, other security and all merchandise returned or reclaimed by Borrower
and Borrower’s Books relating to any of the foregoing.

 

“Advance” or “Advances” is a loan advance (or advances) under the Committed
Revolving Line.

 

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members. SVB Securities is an Affiliate of Bank.

 

“Bank Expenses” are all audit fees permitted under Section 6.2(e) and expenses
and reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) for preparing, negotiating, administering, defending and enforcing the
Loan Documents (including appeals or Insolvency Proceedings).

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing the information.

 

“Borrowing Base” is eighty percent (80%) of Eligible Accounts as determined by
Bank from Borrower’s most recent Borrowing Base Certificate; provided, however,
that Bank may lower the percentage of the Borrowing Base after performing an
audit of Borrower’s Collateral.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Bank is closed.

 

“Cash Management Services” are defined in Section 2.1.3.

 

“Closing Date” is the date of this Agreement.

 

“Code” is the Uniform Commercial Code, in effect in the State of North Carolina,
as in effect from time to time.

 

“Collateral” is the property described on Exhibit A, but does not include any
goods, equipment or other fixed assets purchased or acquired or financed or
refinanced with the proceeds of Permitted Indebtedness or in which other Persons
have Permitted Liens.

 

“Committed Revolving Line” is Advances of up to Two Million Five Hundred
Thousand Dollars ($2,500,000).

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Credit Extension” is each Advance, Letter of Credit, Cash Management Service,
or any other extension of credit by Bank for Borrower’s benefit.

 

“Current Liabilities” are the aggregate amount of Borrower’s Total Liabilities
which mature within one (1) year.

 

“Eligible Accounts” are Accounts in the ordinary course of Borrower’s business
that meet all Borrower’s representations and warranties in Section 5; but Bank
may change eligibility standards by giving Borrower notice. Unless Bank agrees
otherwise in writing, Eligible Accounts will not include:

 

(a)    Accounts that the account debtor has not paid within 90 days of invoice
date;

 

13



--------------------------------------------------------------------------------

(b)    Accounts for an account debtor, 50% or more of whose Accounts have not
been paid within 90 days of invoice date;

 

(c)    Credit balances over 90 days from invoice date;

 

(d)    Accounts for an account debtor, including Affiliates, whose total
obligations to Borrower exceed 25% of all Accounts (other than Bayer CropScience
AG, whose total obligations to Borrower may not exceed 50% of all Accounts), in
each case for the amounts that exceed that percentage, unless the Bank approves
in writing;

 

(e)    Accounts for which the account debtor does not have its principal place
of business in the United States, provided, however that Accounts from DNA
Landmarks shall not be excluded on the basis of this provision;

 

(f)    Accounts for which the account debtor is a federal, state or local
government entity or any department, agency, or instrumentality, unless assigned
to Bank in compliance with the Federal Assignment of Claims Act of 1940;

 

(g)    Accounts for which Borrower owes the account debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

 

(h)    Accounts for demonstration or promotional equipment, or in which goods
are consigned, sales guaranteed, sale or return, sale on approval, bill and
hold, or other terms if account debtor’s payment may be conditional;

 

(i)    Accounts for which the account debtor is Borrower’s Affiliate, officer,
employee, or agent;

 

(j)    Accounts in which the account debtor disputes liability or makes any
claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business;

 

(k)    Accounts for which Bank reasonably determines collection to be doubtful.

 

“Equipment” has the meaning set forth in the Code and includes all present and
future machinery, equipment, tenant improvements, furniture, fixtures, vehicles,
tools, parts and attachments in which Borrower has any interest.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“GAAP” is generally accepted accounting principles.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.

 

“Insolvency Proceeding” are proceedings by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Inventory” has the meaning set forth in the Code and includes is present and
future inventory in which Borrower has any interest, including merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products intended for sale or lease or to be furnished under a contract
of service, of every kind and description now or later owned by or in the
custody or possession, actual or constructive, of Borrower, including inventory
temporarily out of its custody or possession or in transit and including returns
on any accounts or other Proceeds from the sale or disposition of any of the
foregoing and any documents of title.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Letter of Credit” is defined in Section 2.1.2.

 

14



--------------------------------------------------------------------------------

“Letter-of-credit right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, the Revolving Promissory
Note, the Term Note, any note, or notes or guaranties executed by Borrower and
any other present or future agreement between Borrower and/or for the benefit of
Bank in connection with this Agreement, all as amended, extended or restated.

 

“Material Adverse Change” has the meaning set forth in Section 8.3.

 

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including cash management services, letters of
credit and foreign exchange contracts, if any and including interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank.

 

“Permitted Indebtedness” is:

 

(a)    Borrower’s indebtedness to Bank under this Agreement or any other Loan
Document;

 

(b)    Indebtedness existing on the Closing Date and shown on the Schedule;

 

(c)    Subordinated Debt;

 

(d)    Indebtedness to trade creditors incurred in the ordinary course of
business;

 

(e)    Indebtedness which amortizes in an aggregate amount not to exceed
$5,000,000 secured by fixed assets of Borrower; and

 

(f)    Indebtedness secured by Permitted Liens.

 

“Permitted Investments” are:

 

(a)    Investments shown on the Schedule and existing on the Closing Date;

 

(b)    (i) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agency or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Bank’s certificates of deposit
issued maturing no more than 1 year after issue; and

 

(c)    Licensing, joint venture, collaborations and similar Investments made by
Borrower in the ordinary course of its business, in an aggregate amount which
would not reasonably be expected to cause a Material Adverse Change.

 

“Permitted Liens” are:

 

(a)    Liens existing on the Closing Date and shown on the Schedule or arising
under this Agreement or other Loan Documents;

 

(b)    Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s security interests;

 

(c)    Purchase money Liens (i) on Equipment acquired or held by Borrower or its
Subsidiaries incurred for financing or refinancing the acquisition of the
Equipment, or (ii) existing on equipment when acquired, if the Lien is confined
to the property and improvements and the Proceeds of the equipment;

 

(d)    Liens in fixed assets securing Permitted Indebtedness described in clause
(e) of Permitted Indebtedness;

 

(e)    Licenses or sublicenses granted in the ordinary course of Borrower’s
business and any interest or title of a licensor or under any license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

 

15



--------------------------------------------------------------------------------

(f)    Leases or subleases granted in the ordinary course of Borrower’s
business, including in connection with Borrower’s leased premises or leased
property;

 

(g)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Proceeds” has the meaning described in the Code as in effect from time to time.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Quick Assets” is, on any date, the Borrower’s consolidated, unrestricted cash,
fifty percent (50%) of net billed accounts receivable and accrued receivables
all determined according to GAAP.

 

“Registered Organization” means an organization organized solely under the law
of a single state or the United States and as to which the state or the United
States must maintain a public record showing the organization to have been
organized.

 

“Responsible Officer” is each of the Chief Executive Officer, the President, the
Chief Financial Officer and the Chief Accounting Officer of Borrower.

 

“Revolving Maturity Date” is three hundred sixty four (364) days from the
Closing Date.

 

“Revolving Promissory Note” means that certain Revolving Promissory Note of even
date herewith in the maximum principal amount of Two Million Five Hundred
Thousand Dollars ($2,500,000) from Borrower in favor of Bank, together with all
renewals, amendments, modifications and substitutions, therefore.

 

“Schedule” is any attached schedule of exceptions.

 

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s
indebtedness owed to Bank and which is reflected in a written agreement in a
manner and form acceptable to Bank and approved by Bank in writing.

 

“Subsidiary” is for any Person, or any other business entity of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by the Person or one or more Affiliates of the Person.

 

“Supporting Obligation” means a Letter-of-credit right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.

 

“Term Loan” a loan of Five Million Dollars ($5,000,000).

 

“Term Loan Maturity Date” is July 10, 2007.

 

“Term Note” means that certain Term Note of even date herewith in the principal
amount of Five Million Dollars ($5,000,000) from Borrower in favor of Bank,
together with all renewals, amendments, modifications and substitutions
therefore.

 

“TotalLiabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion Subordinated Debt allowed to be paid, but
excluding all other Subordinated Debt.

 

[Signatures appear on the following page]

 

16



--------------------------------------------------------------------------------

BORROWER:

 

PARADIGM GENETICS, INC.

By:  

    /s/    HEINRICH GUGGER    

--------------------------------------------------------------------------------

Name:

Title:

 

Heinrich Gugger

President & CEO

 

 

 

BANK:

 

SILICON VALLEY BANK By:  

    /s/    ANDREW A. RICO

--------------------------------------------------------------------------------

Name:

Title:

 

Andrew A. Rico

Sr. Vice President

 

Effective as of                     , 200  

 

17



--------------------------------------------------------------------------------

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

 

All goods and equipment as defined in the Uniform Commercial Code now owned or
hereafter acquired, including, without limitation, all machinery, fixtures,
vehicles (including motor vehicles and trailers), and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, wherever
located;

 

All Inventory as defined in the Uniform Commercial Code and includes, now owned
or hereafter acquired, including, without limitation, all merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products including such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returns upon any accounts
or other Proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above;

 

All contract rights and general intangibles now owned or hereafter acquired,
including, without limitation, goodwill, trademarks, servicemarks, trade styles,
trade names, patents, patent applications, leases, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kind;

 

All Accounts as defined in the Uniform Commercial Code and includes now existing
and hereafter arising accounts, contract rights, royalties, license rights and
all other forms of obligations owing to Borrower arising out of the sale or
lease of goods, the licensing of technology or the rendering of services by
Borrower, whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Borrower;

 

All Letter-Of-Credit Rights (whether or not the letter of credit is evidenced by
a writing);

 

All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments and chattel paper now owned or hereafter
acquired and Borrower’s Books relating to the foregoing;

 

All Supporting Obligations and all of the Borrower’s Books relating to the
foregoing and any and all claims, rights and interests in any of the above and
all substitutions for, additions and accessions to and Proceeds thereof.

 

Notwithstanding the foregoing, the Collateral shall not be deemed to include any
copyrights, copyright applications, copyright registration and like protection
in each work of authorship and derivative work thereof, whether published or
unpublished, now owned or hereafter acquired; any patents, patent applications
and like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, trademarks, servicemarks and applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
by such trademarks, any trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals, license rights and agreements and
confidential information, now owned or hereafter acquired; or any claims for
damage by way of any past, present and future infringement of any of the
foregoing (collectively, the “Intellectual Property”), except that the
Collateral shall include the Proceeds of all the Intellectual Property that are
accounts, (i.e. accounts receivable) of Borrower, or general intangibles
consisting of rights to payment, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in such accounts and general
intangibles of Borrower that are Proceeds of the Intellectual Property, then the
Collateral shall automatically, and effective as of the Closing Date, include
the Intellectual Property to the extent necessary to permit perfection of Bank’s
security interest in such accounts and general intangibles of Borrower that are
Proceeds of the Intellectual Property.

 

Borrower and Bank are parties to that certain Negative Pledge Agreement, whereby
Borrower, in connection with Bank’s loan or loans to Borrower, has agreed, among
other things, not to sell, transfer,

 

18



--------------------------------------------------------------------------------

assign, mortgage, pledge, lease grant a security interest in, or encumber any of
its Intellectual Property or enter into any agreement, document, instrument or
other arrangement (except with or in favor of the Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower from
selling, transferring, assigning, mortgaging, pledging, leasing, granting a
security interest in, or encumbering any of its Intellectual Property, without
Bank’s prior written consent.

 

The Collateral does not include liens on fixed assets existing on the date
hereof in favor of Thermo Capital Company, LLC and General Electric Capital
Corporation.

 

19



--------------------------------------------------------------------------------

EXHIBIT B

 

Loan Payment/Advance Request Form

Deadline for same day processing is 3:00 E.S.T.

 

Fax To:    404-495-4500                                         
                                                             Date:
                        

--------------------------------------------------------------------------------

¨   Loan Payment:                                                   Client Name
(Borrower)

 

From Account #                                         
                                                         To Account #
                                

(Deposit Account #)                                         
                                    (Loan Account #)

 

Principal $                                                           and/or
Interest $                                         
                                    

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

Authorized Signature:                                         
                                     Phone Number:
                                        

 

--------------------------------------------------------------------------------

¨ Loan Advance:

 

--------------------------------------------------------------------------------

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                              
                                     To Account #
                                             

(Loan Account #)                                         
                                (Deposit Account #)

 

Amount of Advance $                                    

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

Authorized Signature:                                         
                                     Phone Number:
                                        

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Outgoing Wire Request

 

Complete only if all or a portion of funds from the loan advance above are to be
wired.

Deadline for same day processing is 12:00 p.m., E.S.T.

 

Beneficiary Name:                                         
                                Amount of Wire: $
                                

 

Beneficiary Bank:                                            
                                Account Number:
                                 

 

City and State:                                         
                          

 

Beneficiary Bank Transit (ABA) #:                                       
         Beneficiary Bank Code (Swift, Sort, Chip, etc.):    

(For International Wire Only)

 

Intermediary Bank:                                              
                            Transit (ABA) #:
                                                         

 

For Further Credit to:                                         
                                        
                                                                             

 

Special Instruction:                                         
                                        
                                                                         

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:                                         
                                             2nd Signature (If Required):
                        

 

Print Name/Title:                                         
                                                      Print Name/Title:
                                        

 

Telephone #                                         
                                                              Telephone #
                                                 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE

(For Use during Formula Period)

 

--------------------------------------------------------------------------------

Borrower:  

Paradigm Genetics, Inc.

108 T.W. Alexander Drive

Research Triangle Park,

North Carolina 27709-4528

  Bank:   

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

Commitment Amount:   $2,500,000         

--------------------------------------------------------------------------------

 

ACCOUNTS RECEIVABLE

             

1.

   Accounts Receivable Book Value as of                            $
                                     

2.

   Additions (please explain on reverse)           $                 

3.

   TOTAL ACCOUNTS RECEIVABLE           $                 

--------------------------------------------------------------------------------

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

             

4.

   Amounts over 90 days due    $                        

5.

   Balance of 50% over 90 day accounts    $                        

6.

   Credit balances over 90 days    $                        

7.

   Concentration Limits*    $                        

8.

   Foreign Accounts (except for DNA Landmarks)    $                        

9.

   Governmental Accounts (unless Assigned to Bank under Federal Assignment of
Claims Act of 1940)    $                        

10.

   Contra Accounts    $                        

11.

   Promotion or Demo Accounts    $                        

12.

   Intercompany/Employee Accounts    $                        

13.

   Other (please explain on reverse)    $                        

14.

   TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS           $                 

15.

   Eligible Accounts (#3 minus #14)           $                 

16.

   LOAN VALUE OF ACCOUNTS (80% of #15)           $                      

* 50% for Bayer

             

--------------------------------------------------------------------------------

BALANCES

                  

17.

   Maximum Loan Amount    $                        

18.

   Total Funds Available [Lesser of #17 or #16]           $                 

19.

   Present balance owing on Line of Credit    $                        

20.

   Outstanding under Sublimits (LC or FX)    $                        

21.

   RESERVE POSITION (#18 minus #19 and #20)           $                 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

 

--------------------------------------------------------------------------------

COMMENTS:

 

 

 

 

By:                                                             

Responsible Officer

 

BANK USE ONLY

 

Rec'd By:            

Auth. Signer

 

Date:                    

 

Verified:              

Auth. Signer

 

Date:                    

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:          SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

 

FROM:    Paradigm Genetics, Inc.

 

The undersigned authorized officer of Paradigm Genetics, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending                          with all required
covenants except as noted below and (ii) all representations and warranties in
the Agreement are true and correct on this date. Attached are the required
documents supporting the certification. The Officer certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP)
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The Officer acknowledges that no borrowings
may be requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

   Complies


--------------------------------------------------------------------------------

Monthly financial statements + CC

Annual (Audited)

SEC Filings

A/R Agings

  

Monthly within 30 days

FYE within 120 days

Within 10 days

Monthly within 30 days

during Formula Period

 

  

Yes    No

Yes    No

Yes    No

 

Yes    No

During Formula Period Borrowing Base Certificate   

Monthly within 30 days

the Formula

Period in which there are

outstanding Advances

   Yes    No                 

Financial Covenant

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

   Actual


--------------------------------------------------------------------------------

   Complies


--------------------------------------------------------------------------------

Maintain on a Monthly Basis:

    Minimum Quick Ratio

   1.5:1.00                 :1.00    Yes    No

 

((a) Quick Assets to (b) Current Liabilities,

plus the long term portion of the Obligations,

plus all Letters of Credit and all Cash Management

Services, minus deferred revenue)

 

 

--------------------------------------------------------------------------------

Comments Regarding Exceptions: See Attached.

 

 

--------------------------------------------------------------------------------

Sincerely,

 

 

--------------------------------------------------------------------------------

Signature

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

Date

 

 

BANK USE ONLY

 

Received By:                                                       

AUTHORIZED SIGNER

 

Date:                                                                     

 

Verified:                                                               

AUTHORIZED SIGNER

 

Date:                                                                     

 

Compliance Status:                             Yes     No

 

--------------------------------------------------------------------------------